Citation Nr: 0635321	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  00-02 252A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to Department of Veterans Affairs vocational 
rehabilitation benefits.  

[The issue concerning entitlement to service connection for a 
respiratory disorder is the subject of a separate decision.]



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from January 1995 to January 
1999.  

This matter apparently comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied entitlement to vocational 
rehabilitation benefits.    

In August 2001, the Board remanded the matter for further 
procedural development.  In a June 2004 decision, the Board 
deferred the matter pending completion of actions directed by 
the Board in that decision.  

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.  


REMAND

This case came to the Board on appeal of the RO's denial of 
the veteran's application for vocational rehabilitation 
benefits by a letter in August 1999.  The reason given for 
that denial was that the veteran at that time had no service-
connected disabilities.  The Board remanded this matter in 
August 2001 for further procedural development in light of 
the then-recent passage of the Veterans Claims Assistance Act 
of 2000 (VCAA).  Simultaneous with his appeal of the 
vocational rehabilitation issue, the veteran had also 
perfected an appeal concerning claims for service connection 
for several disabilities.  In August 2001, the Board also 
remanded the appeal concerning the service connection issues 
for further procedural development.  In a decision in 
June 2004, the Board denied some of the veteran's service 
connection claims, remanded others, and deferred the matter 
of vocational rehabilitation pending completion of the 
development concerning the remaining service connection 
issues.  

By a decision in May 2006, the RO established service 
connection for three disabilities that had been remanded by 
the Board, assigning a compensable rating for each 
disability.  That decision did not consider the veteran's 
entitlement to vocational rehabilitation benefits.  
Nevertheless, the Board realizes that the RO may well have 
taken action on this issue after the case was transferred to 
the Board.  In light of the stated reason for the August 1999 
denial and the RO's subsequent action in May 2006, the issue 
concerning the veteran's entitlement to vocational 
rehabilitation benefits is again remanded to the RO for 
further consideration, although the RO may well have already 
taken such action.  It would be prejudicial for the Board to 
consider this issue without first affording the RO an 
opportunity to do so.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  

Accordingly, the case is REMANDED once more for the following 
action:

Again consider, if necessary, the 
veteran's application for VA vocational 
rehabilitation benefits.  If action taken 
remains adverse to the veteran, furnish 
him and his accredited representative 
with a supplemental statement of the case 
(SSOC) concerning this issue.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to provide the veteran 
with due process.  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


